Title: To Thomas Jefferson from Pseudonym: "A Sitizen Suffering under the Evils occasioned by You", 29 August 1808
From: Pseudonym: “A Sitizen Suffering under the Evils occasioned by You”
To: Jefferson, Thomas


                  
                     Thomas Jefferson 
                     
                     August 29th. 1808
                  
                  I address my self to you and to you only because I consider you the mother of our distresses: you was the first founder of your party. you have ever ben determined to support it and gain the majority of the people and you have done it But how? by deceiveing and holding up false ideas to the people. You have dispised and annihilated those golden rules layed down and practised by the imortal Washington: you have done all in your power to scandalise his caracter: you have fostered and supported those vile reches whose whole life has ben spent in ridiculeing the administration of of Washington and his sucsessor Adams: Look of the situation of our Country when you took the chair and look at it now I should think it would make you sink with dispair and hide your self in the Mountains. You have not made the constitution your guide. you have sat a side and trampled on our most dearest right bought by the blood of our ancesters. You have displased those worthy sitizens from office who done honor to them selves and their Country and have put in their stead some of the most worthless beings of society. in fact you have sacrefised every honest and just principal for the support of your party.   I find by your reply to the people of Newhampshire and by your private correspondance with them that you are determined to persist in your distructive measures. we see that you are determined on the total distruction of our Commerce especially the Northern States. and you and your Cabinet are rejoiceing at our situation. it is too mutch for the people of a free nation to bear. they have all ready bourn more than could have ben expected. they have sent respectful petitions to you for the releaf of their distresses but you have turned a deaf ear to them and treated them with scorn. You and your party are fattening your selves on the spoils of our Country. You have rejected those peaceful offers of England and have payed all the attention posible to France. We have too greate reason to believe that you are a bartering away this Country’s right, honor and Liberty to that infamous tirant of the world (Napolien). From you origionated all the calamites and evils this Country now suffers, you was the mother of the deathlike measure, the Embargo: and by you it is Continued, you can not be considered any thing but a curse to this Nation and the whole wrath and indignation of an injured people is pointed at you, and you may rely upon it that if you persist in your distructive measures your Blood shall repay the abuse of anjured people
                  
                  
                     A sitizen suffering under the evils occasioned by you 
                     
                  
               